Non-Final Rejection
This is a reissue application of U.S. Patent No. 7,868,300 (“the ‘300 patent”).   This application was filed 6/9/2020 and therefore the statutory provisions of the America Invents Act (“AIA ”) govern this proceeding; all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  Note however that in light of the effective filing date of the ‘300 patent the pre-AIA  first to invent provisions govern.  This is also a continuation reissue of application 14/469,544, now U.S. RE 48,046, and which was a divisional reissue of 13/738,947, now U.S. RE 45,206. 
Applicant filed a preliminary amendment on 6/9/2020 in which the specification was amended, patent claims 1-37 cancelled, and new claim 38 added. Applicant filed a second preliminary amendment on 9/2/2020 in which claim 38 was cancelled and claims 39-58 added. Claims 39-58 are pending.

Maintenance Fees
The ‘300 patent issued on 1/11/2011, and per Office records the 11.5 year maintenance fee was recently paid. It is noted that Office records1 do not show such a maintenance fee payment in the two parent reissue patents. While this does not affect the present application, the fee is also separately required for the two parent reissue patents if applicant wishes to maintain those patents. See MPEP 2504 I. The fee may be paid with surcharge up to 12 years from issuance. See MPEP 2506. 


Application Data Sheet
The ADS is objected to because the domestic benefit information is incomplete. The benefit claim should additionally state that the present application is a reissue of 11/521,705, and should also state that application 14/469,544 is a reissue of 11/521,705. See Item 7 pp. 8-10, including the ADS screen shot, on the Reissue Application Filing Guide available at
https://www.uspto.gov/sites/default/files/forms/uspto_reissue_ads_guide_Sept2014.pdf
See MPEP 601.05(a) II. for the procedure on how to correct an application data sheet. 
Applicant should additionally file a separate request for corrected filing receipt, to ensure that the changes to the ADS are acted upon and corrected by the appropriate official.

Claim Construction 112(f)
The MPEP explains when a limitation is deemed to invoke 35 U.S.C. 112(f).  See MPEP 2181-2183; Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1348 (Fed. Cir. 2015) (en banc).  As noted in MPEP 2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function
(B) 	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"
(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

47. . . the sensor is configured to simultaneously measure one or more of a beam position and a beam spot size of one or more of the multiple charged particle beams.

48. . . the sensor is configured to simultaneously measure beam positions of the multiple charged particle beams.
58. . . the sensor is configured to simultaneously measure beam positions of the multiple charged particle beams.

“The sensor” does not use the word means, but the element does not provide any particular structure and there is no further structure in these claims. The element performs the various functions given above following “configured to.” There is no other structure given for this element, and importantly, there is not sufficient claimed structure for performing the above noted functions. The three prong test is met and 112(f) is invoked. The corresponding structure for performing the claimed functions, primarily the simultaneous measurements, is a converter converting the electron beam to light such as a YAG or fluorescent screen, and a light sensitive detector such as a CCD or CMOS detector. See col. 3 lines 23-44. The claim covers these plus equivalents. 

51 . . . the structure is configured to selectively block the charged particle beams partially or entirely.
“Structure” does not use the word means, but the element does not provide any particular structure and there is no further structure in these claims. The element performs the function given above following “configured to.” There is no other structure given for this element, and importantly, there is not sufficient claimed structure for performing the above noted functions. The three prong test is met and 112(f) is invoked. The corresponding structure is any of the blockers 6 from the specification.
Claim Rejections - 35 USC § 251
Claims 39-58 are rejected under 35 U.S.C. 251 because the error presented in the reissue declaration is not proper. There are several problems with the error statement.
First, the statement of error is “Applicant erred by not claiming aspects of the disclosure pertaining to Fig. 6, such as claimed in claim 39.” Claim 23 of the original patent already claims that the sensor includes at least one blocking element in a hexagonal shape. This is clearly drawn to the Fig. 6 embodiment, therefore it is not an error in the original patent that Fig. 6 was not claimed. In light of this it is not clear from the error statement what exactly applicant believes is the error, which aspects of Fig. 6 it believes were not adequately claimed. 
Second, the error statement is not sufficiently specific. “[T]he oath/declaration must specifically identify an error. In addition, it is not sufficient to merely reproduce the claims with brackets and underlining and state that such will identify the error. Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error.” MPEP 1414 II.(C). (citation omitted). The error statement does not give any specific claim language that is erroneous.
Third, this is a broadening reissue but applicant has not identified any particular claim that is being broadened as required by 37 CFR 1.175(b). The declaration does say “Original claims 1-37 do not cover the full breadth of our disclosed invention” However, “A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement.” MPEP 1414 II.(B). Listing all of the claims is no different than saying all claims are broadened.
The examiner would accept the following error statement if placed in a reissue declaration, with the bracketed portion2 being replaced with appropriate specific claim language that is being removed from the claims in this reissue application:
An error, which is a statutory basis for reissue, is that we unnecessarily limited the scope of patent protection to which we are entitled. Original claim 17 was drawn to a sensor, but was unduly limited in that it required [specific limitations found in claim 17 of the original patent but not in the current claims]. Claim 53 is broader than claim 17 as it is drawn to a sensor but does not include these requirements. 

Claims 39-58 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Mostafazadeh, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
In light of the case law, the MPEP sets forth a three step test for the recapture analysis:
whether, and in what respect, are the reissue claims broader than the patent claims
do the broadened aspects relate to subject matter surrendered in the original prosecution; and 
are the reissue claims materially narrowed in other respects such that the claims have not been enlarged.
MPEP 1412.02 II.
As to (1), current independent claims 39 and 53 are broader than those of the original patent at least by removing the material discussed below under (2). It is noted that claims 39 and 53 correspond best to ‘300 patent claims 17 and 27 (which were original application claims 20 and 31), as independent claim 1 was drawn to methods and no methods are claimed in the current reissue application.
As to (2), we look to the original prosecution of application 11/521,705, which became the ‘300 patent. Prosecution progressed until the examiner issued a final rejection rejecting the independent claims over prior art, and on 8/18/2010 applicant filed an RCE with amendments. Among other things, each of the independent claims were amended to require a blocking element is “configured to selectively partially and entirely block a beam” and that the detector element “is applied integrated with said converter elements, located on bottom thereof.” Applicant further argued that the previously applied art (which included a foreign equivalent to Muraki, applied herein0) did not teach these features. Applicant argued in the 8/18/2010 remarks that “the blocking element in Olsen only partially blocks the beam, the blocking element being smaller than the beam, whereas in the present invention it is essential that the blocking element be capable of blocking part of the beam or the entire beam.” 8/18/2010 Remarks at 10 (emphasis added). Applicant later argued:
Novelty of amended claims over D1 and D2

D1 neither mentions measuring spot size and spot position by partially and/or completely blocking the beam using a blocking means. D1 neither mentions a blocking means being integrated with the detector means. For each of these reasons, claim 1 is novel over D1.

D2 does not mention measuring spot size and spot position by partially and/or completely blocking the beam using a blocking means. D2 neither mentions the blocking means being integrated with the detector means, in fact this is specifically not the case in D2. D2 does not disclose measuring a plurality of charged particle beams individually and simultaneously.

8/18/2010 Remarks at 12
As applicant amended the claims in this fashion to overcome the art, and also argued that these features were not taught in the art, the material was surrendered for recapture purposes. The current claims do not include this surrendered material and therefore applicant has removed the entirety of what was surrendered during the original prosecution.
As to (3), there is no indication that any of the claims are materially narrowed relative to the surrendered subject matter in such a way to avoid recapture. See MPEP 1412.02 II.C. Claims are narrowed in some respects, but not in ways related to the surrender generating limitations, which are completely removed. In light of the above applicant has recaptured subject matter surrendered during the original prosecution. 
Claim 51 is not rejected as it requires that the structure is configured to selectively block the charged particle beams partially or entirely. That is, it includes the material that applicant specifically argued was lacking in the Olsen reference and that was surrendered. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 39-42, 47-50, 52-54, 57, and 58 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US 2005/0029473 to Muraki et al. (“Muraki”).
39. A multi-beam charged particle system comprising a multi beam charged particle tool configured to generate multiple charged particle beams, the system comprising: 
A multi-beam charged particle system comprising a multi beam charged particle tool configured to generate multiple charged particle beams. See [0025]-[0027].

a sensor configured to detect the charged particle beams, the sensor comprising: a structure comprising a plurality of patterns that are equally oriented and periodically arranged, wherein one or more patterns of the plurality of patterns are assigned per beam among the multiple charged particle beams.
Sensor 15, see Fig. 2, comprises a structure 151 comprising a plurality of patterns equally oriented and periodically arranged, wherein one or more patterns of the plurality of patterns are assigned per beam among the multiple charged particle beams. [0031].

40. The multi-beam charged particle system of claim 39, wherein the plurality of patterns are defined by at least one knife edge.
The edges of the apertures in 151 may be considered a “knife edge.”

41. The multi-beam charged particle system of claim 40, further comprising: a deflector for scanning each one of the charged particle beams over the plurality of patterns in a scanning direction relative to a first knife edge of the at least one knife edge.
A deflector 10 scans the beams over the patterns. [0029].

42. The multi-beam charged particle system of claim 41, wherein the scanning direction has a sharp angle with respect to a second knife edge of the at least one knife edge.
Scanning of the beam is said to be in the X-Y direction, which would apparently be at a sharp angle with respect to one of the edges of the apertures.


47. The multi-beam charged particle system of claim 39, wherein the sensor is configured to simultaneously measure one or more of a beam position and a beam spot size of one or more of the multiple charged particle beams.
48. The multi-beam charged particle system of claim 39, wherein the sensor is configured to simultaneously measure beam positions of the multiple charged particle beams.
Muraki is not explicit that it measures the positions of the beams. However, a number of things show this to be implicit in Muraki, that at the very least the positions are indirectly detected. 
First, one might consider that the location of the detector 15 and individual detector elements 152 is known. When the detector detects that beams are incident thereon, the positions of the beams is therefore detected, as the sensor location. 
Additionally and alternatively, the detector 15 ultimately is detecting the current of the beams. [0041]. Each beam is used to scan an element field serving as an exposure region. Fig. 4, [0034]. The deflection speed is determined by these measurements, [0044], and the beams are deflected based on the deflection speed. The system must know where a particular beam is located relative to the exposure region, so that the appropriate exposure is done, and so that blanking can be done if appropriate for that location. [0034]. Additionally, it is said the deflector deflects the beams “to desired positions.” [0029]. All of this suggests that the beam locations are known by the system, and the beam location is ultimately dependent on the deflection speed and the beam currents, so the positions are indirectly measured by the sensor that measures the beam currents.

49. The multi-beam charged particle system of claim 39, wherein the sensor further comprises a detector configured to detect the charged particle beams incident on the detector and the detector is positioned downstream of the beams from the plurality of patterns.
Detector 152 is downstream of the patterns and detects incident charged particle beams.

50. The multi-beam charged particle system of claim 39, wherein the sensor comprises a converter element for converting the charged particle beams into light beams and the detector is configured to detect the converted light beams.
The detector may convert the beams into light beams. [0031].

52. The multi-beam charged particle system of claim 39, further comprising an automated electronic calculator (CU) adapted for calculating one or more charged particle beam property values for each beam of the charged particle beams based on signals electronically read out and resulting from the sensor, wherein the signals provide a set of measurement data for each charged particle beam individually as it is scanned over the plurality of patterns and the electronic calculator is configured to read out the signals substantially simultaneously.
The system of Muraki measures the current of each beam at multi-detector 15, and the total current at Faraday cup 14, and then calculates the absolute current of each beam based on these values. There must implicitly be some “electronic calculator” that does this calculation. The measurements of each beam are done simultaneously as the beams are scanned over the detectors 152. [0039]-[0043].

53. A sensor for detecting charged particle beams of a multi-beam charged particle tool, the sensor comprising: a structure comprising a plurality of patterns that are equally oriented and periodically arranged, wherein one or more patterns of the plurality of patterns are assigned per beam among the charged particle beams.
Sensor 15, see Fig. 2, detects charged particle beams of a multi-beam charged particle tool, [0025]-[0027], and comprises a structure 151 comprising a plurality of patterns equally oriented and periodically arranged, wherein one or more patterns of the plurality of patterns are assigned per beam among the multiple charged particle beams. [0031].

54. The sensor of claim 53, wherein the plurality of patterns are defined by at least one knife edge and the plurality of patterns are included at known positions relative to the tool.
The edges of the apertures in 151 may be considered a “knife edge.” They would be at known positions in the device, so that the beams may be deflected thereon.

57. The sensor of claim 53, further comprising a detector configured to detect the charged particle beams incident on the detector and the detector is positioned downstream of the beams from the plurality of patterns.
Detector 152 is downstream of the patterns and detects incident charged particle beams.

58. The sensor of claim 53, wherein the sensor is configured to simultaneously measure beam positions of the multiple charged particle beams.
See rejections of claims 47-48 above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 39-42, 47-50, 52-54, 57-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 54 or in some cases 57, which depends on claim 54, of U.S. Patent No. RE 48,046 in view of Muraki. See the right column below for which particular reference claim is applied as to each claim.
Although the claims at issue are not identical, they are not patentably distinct from each other as follows:
This application
‘046 patent 
39. A multi-beam charged particle system comprising a multi beam charged particle tool configured to generate multiple charged particle beams, the system comprising: 

a sensor configured to detect the charged particle beams, the sensor comprising: a structure comprising a plurality of patterns that are equally oriented and periodically arranged, wherein one or more patterns of the plurality of patterns are assigned per beam among the multiple charged particle beams.
54. Lithography or inspection system comprising a multi beam charged particle tool adapted for generating multiple charged particle beams

Said system being provided with a sensor comprising: . . . 
40. The multi-beam charged particle system of claim 39, wherein the plurality of patterns are defined by at least one knife edge.

54 . . . a multiplicity of blocking elements each comprising a sharp edge forming a knife-edge
41. The multi-beam charged particle system of claim 40, further comprising: a deflector for scanning each one of the charged particle beams over the plurality of patterns in a scanning direction relative to a first knife edge of the at least one knife edge.

54 . . . said system further comprising: a deflector for scanning each one of said charged particle beams over a plurality of sharp edges,
42. The multi-beam charged particle system of claim 41, wherein the scanning direction has a sharp angle with respect to a second knife edge of the at least one knife edge.
54 . . . a deflector for scanning each one of said charged particle beams over a plurality of sharp edges,
47. The multi-beam charged particle system of claim 39, wherein the sensor is configured to simultaneously measure one or more of a beam position and a beam spot size of one or more of the multiple charged particle beams.

48. The multi-beam charged particle system of claim 39, wherein the sensor is configured to simultaneously measure beam positions of the multiple charged particle beams.
54 . . . an automated electronic calculator (CU) adapted for calculating one or more charged particle beam property values for each one of said charged particle beams based on signals electronically read out and resulting from said light sensitive detectors (3) after exposure thereof by said light beams (5), wherein said signals provide a set of measurement data for each charged particle beam individually as it is scanned over said plurality of sharp edges, said electronic calculator being configured to read out said signals substantially simultaneously.

57. Lithography or inspection system according to claim 54, wherein said electronic calculator is configured to mathematically deduct a fit trace for each charged particle beam from said set of measurement data representing at least one scan over said plurality of sharp edges, and for determining said at least one property for each individual charged particle beam, based on said fit trace.

From the specification, it is apparent that the claimed “fit trace” must correspond to beam position or spot size. Note this is not importing limitations from the specification, this is merely determining what is meant by fit trace.
49. The multi-beam charged particle system of claim 39, wherein the sensor further comprises a detector configured to detect the charged particle beams incident on the detector and the detector is positioned downstream of the beams from the plurality of patterns.

54 . . . wherein said blocking elements are located on a top of said converter element, said sensor further comprising an array of light sensitive detectors (3) for detecting said light beams, wherein said array of light sensitive detectors (3) located in line with said converter element and blocking elements and the array of light sensitive detectors are integrated with the converter element and located on a bottom thereof,
50. The multi-beam charged particle system of claim 39, wherein the sensor comprises a converter element for converting the charged particle beams into light beams and the detector is configured to detect the converted light beams.
54 . . . sensor comprising: a converter element for converting the charged particle beams (4) into light beams (5) . . . said sensor further comprising an array of light sensitive detectors (3) for detecting said light beams,
52. The multi-beam charged particle system of claim 39, further comprising an automated electronic calculator (CU) adapted for calculating one or more charged particle beam property values for each beam of the charged particle beams based on signals electronically read out and resulting from the sensor, wherein the signals provide a set of measurement data for each charged particle beam individually as it is scanned over the plurality of patterns and the electronic calculator is configured to read out the signals substantially simultaneously.
54 . . . an automated electronic calculator (CU) adapted for calculating one or more charged particle beam property values for each one of said charged particle beams based on signals electronically read out and resulting from said light sensitive detectors (3) after exposure thereof by said light beams (5), wherein said signals provide a set of measurement data for each charged particle beam individually as it is scanned over said plurality of sharp edges, said electronic calculator being configured to read out said signals substantially simultaneously
53. A sensor for detecting charged particle beams of a multi-beam charged particle tool, the sensor comprising: a structure comprising a plurality of patterns that are equally oriented and periodically arranged, wherein one or more patterns of the plurality of patterns are assigned per beam among the charged particle beams.
Claim 53 is broader than claim 39, so see the rejection of claim 39 above.
54. The sensor of claim 53, wherein the plurality of patterns are defined by at least one knife edge and the plurality of patterns are included at known positions relative to the tool.
54 . . . a multiplicity of blocking elements each comprising a sharp edge forming a knife-edge
57. The sensor of claim 53, further comprising a detector configured to detect the charged particle beams incident on the detector and the detector is positioned downstream of the beams from the plurality of patterns.
54 . . . said sensor further comprising an array of light sensitive detectors (3) for detecting said light beams, wherein said array of light sensitive detectors (3) located in line with said converter element and blocking elements and the array of light sensitive detectors are integrated with the converter element and located on a bottom thereof,
58. The sensor of claim 53, wherein the sensor is configured to simultaneously measure beam positions of the multiple charged particle beams.
The CU of claim 54 measures properties of the beams simultaneously. The “fit trace” of claim 57 refers to beam position.


Claims 39-42 and 47-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17, 19, 23, and 27 of U.S. Patent No. RE 45,206 in view of Muraki. See the right column below for which particular reference claim is applied as to each claim.
Although the claims at issue are not identical, they are not patentably distinct from each other as follows:
This application
‘206 patent 
39. A multi-beam charged particle system comprising a multi beam charged particle tool configured to generate multiple charged particle beams, the system comprising: 

a sensor configured to detect the charged particle beams, the sensor comprising: a structure comprising a plurality of patterns that are equally oriented and periodically arranged, wherein one or more patterns of the plurality of patterns are assigned per beam among the multiple charged particle beams.
27. A lithography system for transferring a pattern onto the surface of a target, using a charged particle beam tool, said tool generating a plurality of charged particle beams . . . 
the sensor further comprises a blocking element . . . .

It is not claimed that the blocking element comprises a plurality of patterns equally oriented and periodically arranged, wherein one or more patterns of the plurality of patterns are assigned per beam among the multiple charged particle beams. This is in Muraki as described in the prior art rejections above. It would have been obvious to a person of ordinary skill in the art to include such an element 151 as this allows for individual beams to be detected as in Muraki.

40. The multi-beam charged particle system of claim 39, wherein the plurality of patterns are defined by at least one knife edge.

41. The multi-beam charged particle system of claim 40, further comprising: a deflector for scanning each one of the charged particle beams over the plurality of patterns in a scanning direction relative to a first knife edge of the at least one knife edge.

42. The multi-beam charged particle system of claim 41, wherein the scanning direction has a sharp angle with respect to a second knife edge of the at least one knife edge.
As noted above it would have been obvious to use Muraki’s blocking elements. These claimed features are also part of Muraki and would have been obvious to use as well for the same reasons.
47. The multi-beam charged particle system of claim 39, wherein the sensor is configured to simultaneously measure one or more of a beam position and a beam spot size of one or more of the multiple charged particle beams.

48. The multi-beam charged particle system of claim 39, wherein the sensor is configured to simultaneously measure beam positions of the multiple charged particle beams.
27 . . . the sensor is arranged in the system for determination of beam position and/or beam spot size, and for directly detecting all of said writing beams simultaneously,
49. The multi-beam charged particle system of claim 39, wherein the sensor further comprises a detector configured to detect the charged particle beams incident on the detector and the detector is positioned downstream of the beams from the plurality of patterns.

27 . . . the sensor further comprising an array of light sensitive elements for detecting such light beams, and for generating an electron charge upon exposure to light . . . the sensor further comprises a blocking element, configured to selectively partially and entirely block a beam, included on a top of said converter, and wherein said light sensitive elements are integrated with said converter element, and located on a bottom thereof.
50. The multi-beam charged particle system of claim 39, wherein the sensor comprises a converter element for converting the charged particle beams into light beams and the detector is configured to detect the converted light beams.
27. . . the sensor comprising a converter converting each of said particle beams into a light beam, the sensor further comprising an array of light sensitive elements for detecting such light beams,
51. The multi-beam charged particle system of claim 39, wherein the structure is configured to selectively block the charged particle beams partially or entirely.
27 . . . the sensor further comprises a blocking element, configured to selectively partially and entirely block a beam,
52. The multi-beam charged particle system of claim 39, further comprising an automated electronic calculator (CU) adapted for calculating one or more charged particle beam property values for each beam of the charged particle beams based on signals electronically read out and resulting from the sensor, wherein the signals provide a set of measurement data for each charged particle beam individually as it is scanned over the plurality of patterns and the electronic calculator is configured to read out the signals substantially simultaneously.
27 . . . an array of light sensitive elements for detecting such light beams, and for generating an electron charge upon exposure to light, which array is read out substantially simultaneously by a calculating unit providing correcting value signals upon such read out to a controller of the particle beam tool, and/or to a controller for said pattern, for modifying electronic data representing said pattern, in which both physical displacement of a beam spot and time delay of a blanking part for blanking a beam are measured

53. A sensor for detecting charged particle beams of a multi-beam charged particle tool, the sensor comprising: a structure comprising a plurality of patterns that are equally oriented and periodically arranged, wherein one or more patterns of the plurality of patterns are assigned per beam among the charged particle beams.
17. A sensor for simultaneously measuring one or more of a beam position and a beam spot size of one or more individual particle beams in a lithography system wherein the sensor comprises . . . a beam blocking element

It is not claimed that the blocking element comprises a plurality of patterns equally oriented and periodically arranged, wherein one or more patterns of the plurality of patterns are assigned per beam among the multiple charged particle beams. This is in Muraki as described in the prior art rejections above. It would have been obvious to a person of ordinary skill in the art to include such an element 151 as this allows for individual beams to be detected as in Muraki.


54. The sensor of claim 53, wherein the plurality of patterns are defined by at least one knife edge and the plurality of patterns are included at known positions relative to the tool.
19. The sensor according to claim 17, in which the blocking element is provided with a sharp edge as taken perpendicularly to the surface of the converter means.

It is not claimed that any patterns are at “known positions.” However, given that the purpose of the sensor is to measure beam position it would have been necessary, or at least obvious, to know the position of the blocking elements, which directly affect the read out of the sensor.


55. The sensor of claim 54, wherein the plurality of patterns have three sharp edges oriented at a different angle with each other.
23. The sensor according to claim 17, wherein the sensor includes at least one blocking element having three sharp edges mutually included in a hexagon shape.
56. The sensor of claim 55, wherein adjacent sharp edges among the three sharp edges have an internal angle greater than 90 degrees and less than or equal to 120 degree.
23. The sensor according to claim 17, wherein the sensor includes at least one blocking element having three sharp edges mutually included in a hexagon shape.

While the angles are not explicitly given, they would be met if the hexagon was a regular hexagon. It would have been obvious to a person of ordinary skill to use regular hexagons, as they would be easier to produce and easier to place (because, being the same on each side, orientation would not be particularly important).
57. The sensor of claim 53, further comprising a detector configured to detect the charged particle beams incident on the detector and the detector is positioned downstream of the beams from the plurality of patterns.
17 . . . a photon receptor for receiving a light beam emitted by said converter upon incidence of a particle beam, and transforming light from said received light beam into an electronic signal, enabling read out of said signal from the sensor by an electronic control system . . . a beam blocking element . . . is provided to a surface of said converter, and in which the blocking element is integrated with said converter and located on a top thereof and wherein said photon receptor is integrated with said converter element, and located on a bottom thereof.
58. The sensor of claim 53, wherein the sensor is configured to simultaneously measure beam positions of the multiple charged particle beams.
17. A sensor for simultaneously measuring one or more of a beam position and a beam spot size of one or more individual particle beams in a lithography system


Allowable Subject Matter
Claims 43-46, 51, and 55-56 are dependent claims that are not rejected over prior art, but are subject to the issues above.
Regarding claims 43-46 and 55-56, there is not taught or disclosed in the prior art a sensor as claimed where the plurality of patterns have three sharp edges oriented at a different angle with each other. As shown in Muraki the aperture is a square. Muraki also shows circular apertures at a different part of the system. The examiner found no art where such apertures were a different polygon, i.e. with three sharp edges at different angles. This feature is also advantageous and therefore cannot merely be called an obvious change in shape. See ‘300 patent col. 11 lines 1-21 and col. 12 lines 23-36, explaining that scanning in three directions is preferred and is facilitated by three sharp edges.
Regarding claim 51, there is not taught or disclosed in the prior art a sensor as claimed where the structure is configured to selectively block the charged particle beams partially or entirely.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Menefee whose telephone number is (571)272-1944.  The examiner can normally be reached on M-F 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hetul Patel, can be reached on (571) 272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see https://efs.uspto.gov/efile/portal/home



/JAMES A MENEFEE/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
Conferees:
/LINH M NGUYEN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/HETUL B PATEL/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As of 7/26/2022.
        2 The examiner does not suggest specific language because applicant may amend the claims in response to this action.